NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted February 10, 2010
                                 Decided February 10, 2010

                                           Before

                          RICHARD A. POSNER, Circuit Judge

                          JOHN DANIEL TINDER, Circuit Judge

                          DAVID F. HAMILTON, Circuit Judge

No. 09‐2931

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Western District of
                                                    Wisconsin.
       v.
                                                    No. 08‐CR‐180‐C‐01
KINYATA TALIAFERRO‐REID,
     Defendant‐Appellant.                           Barbara B. Crabb,
                                                    Chief Judge.

                                         O R D E R

       Kinyata Taliaferro‐Reid allowed her boyfriend, a street‐level drug dealer, to store
crack cocaine in her home.  When he was arrested for drug trafficking, he directed
authorities to Taliaferro‐Reid’s house, where he said they would find crack stashed in a
bedroom cabinet.  No drugs were found inside, but officers uncovered among the weeds in
Taliaferro‐Reid’s backyard several baggies containing a total of 122.7 grams of crack and
56.6 grams of marijuana.  Taliaferro‐Reid later admitted that she hid the drugs there when
she learned of her boyfriend’s arrest.  

        Taliaferro‐Reid pleaded guilty to possessing five grams or more of crack cocaine, and
the district court sentenced her to 60 months’ imprisonment, the mandatory minimum.  See
21 U.S.C. § 844.  Taliaferro‐Reid appeals, but her appointed counsel seeks to withdraw
No. 09‐2931                                                                               Page 2


under Anders v. California, 386 U.S. 738 (1967), because she concludes that the appeal is
frivolous.  Taliaferro‐Reid did not respond to our invitation to comment on counsel’s
motion.  See CIR. R. 51(b).  We review only the potential issues identified in counsel’s facially
adequate brief.  See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).

        Taliaferro‐Reid told counsel that she does not want her guilty plea vacated, so
counsel properly omits any discussion of the adequacy of the plea colloquy or the
voluntariness of the plea.  See United States v. Knox, 287 F.3d 667, 670‐72 (7th Cir. 2002). 
 
        Counsel considers only one potential argument: whether Taliaferro‐Reid could
challenge the reasonableness of her sentence.  At sentencing the district court properly
calculated a guidelines imprisonment range of 97 to 121 months, but, after noting that a
within‐guidelines sentence “would be far in excess of the statutory purposes of sentencing,”
the court sentenced Taliaferro‐Reid to the five‐year mandatory minimum.  See 21 U.S.C.
§ 844.  Although there are two exceptions that permit a district court to impose a sentence
below the statutory minimum, neither exception applied to Taliferro‐Reid—the government
had not moved for a sentence reduction on account of substantial assistance, see 18 U.S.C.
§ 3553(e), and Taliaferro‐Reid’s three criminal history points made her ineligible for safety‐
valve relief, see id. § 3553(f).  Because the district court was constrained from sentencing
Taliaferro‐Reid to anything less than 60 months imprisonment, we agree with counsel that
any challenge to the sentence would be frivolous.  See United States v. Forman, 553 F.3d 585,
588 (7th Cir. 2009).

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.